Third District Court of Appeal
                               State of Florida

                         Opinion filed March 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-271
              Lower Tribunal Nos. F07-39881B; F07-39883
                          ________________


                             Miguel Benitez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Miguel Benitez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, LOGUE and GORDO, JJ.

     PER CURIAM.
     Affirmed. See Sims v. State, 286 So. 3d 292, 293 (Fla. 4th DCA 2019)

(holding that State v. Lewars, 259 So. 3d 793 (Fla. 2018) does not apply

retroactively); Hutchins v. State, 45 Fla. L. Weekly D2582 (Fla. 3d DCA Nov.

18, 2020).




                                     2